Citation Nr: 0031532	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether B.M. may be recognized as the veteran's legal spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from May 1929 to May 1932, from 
June 1932 to June 1935, from June 1935 to October 1936, and 
from December 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran married M. G. in June 1946.  They jointly 
petitioned for and obtained a legal separation in November 
1958.  The record fails to demonstrate that the marriage was 
dissolved by reason of death, divorce, or annulment.  

3.  The evidence does not support the veteran's assertion 
that M. G. has been inexplicably absent for the requisite 
time period or may be presumed dead.    

4.  The veteran marriage to B. M. in May 1993 is not valid 
for VA purposes.  


CONCLUSION OF LAW

The criteria for recognizing B. M. as the veteran's spouse 
for VA purposes have not been met.  38 U.S.C.A. § 103(c) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 144 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.1(j), 
3.50, 3.205 (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that recent legislation has 
eliminated the requirement for a well-grounded claim and 
enhanced VA's duty to assist veterans in developing facts 
pertinent to their claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 144 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  Upon a review of the 
claims folder, the Board finds that the RO has provided all 
required assistance to the veteran in this case.

Factual Background

Review of the claims folder revealed that the veteran married 
V. M. in September 1924.  They were divorced in March 1935.  

In June 1946, the veteran married M. G.  In November 1958, 
they were legally separated.  The joint petition for 
separation stated that M. G. left the veteran and had not 
lived with him since March 1952 and that both parties agreed 
to the separation and the division of conjugal property.  
Both M. G. and the veteran signed the petition and proposed 
division of property.   

Records indicated that the veteran married L. R. in January 
1971.  In a September 1972 deposition, L. R. stated that she 
had been legally married to the veteran since that date.  In 
his own September 1972 deposition, the veteran indicated that 
he married L. R. in 1971.  However, in statements offered in 
association with a June 1983 fraud investigation, the veteran 
related that he never legally married L. R. and was in fact 
out of the country at the time of the purported marriage.  He 
conceded that she had been living with him as his common-law 
wife but added that they separated shortly after he retired 
in April 1971.     

Court records associated with an adoption proceeding dated in 
February 1986 indicated that the veteran had been living with 
B. M. for 12 years, or since 1974.  Court documents dated in 
April 1993 reflected a determination that B. M.'s spouse, M., 
whom she had married in 1968, was declared presumptively 
dead.  He had reportedly abandoned her in February 1971.  A 
June 1993 statement from the civil registrar indicated that 
the veteran and B. M. married in May 1993.  

Court documents dated in August 1995 reflected the 
determination that the veteran's spouse, M. G., whom he 
married in 1946, was declared presumptively dead.  Review of 
the documents indicated that the decision was based on the 
veteran's testimony that M. G. left him in 1958 without his 
knowledge, that he reported her missing to the police, and 
that he attempted to locate her without success.         

Analysis

The veteran is currently in receipt of VA non-service 
connected pension benefits.  He seeks recognition of B. M. as 
his spouse for purposes of receiving additional benefits.  
38 U.S.C.A. § 1521(c) (West 1991).   

A spouse is a person of the opposite sex whose marriage to 
the veteran meets VA requirements.  38 C.F.R. § 3.50(a) 
(2000).  Marriage means a valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. 103(c); 38 C.F.R. § 3.1(j).  

Generally, a claimant must establish marriage by some 
documentary form of proof.  38 C.F.R. § 3.205(a).  In the 
absence of conflicting information, such proof of marriage 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).  When there is conflicting 
information, proof of termination of a prior marriage must be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decree. Id.  

Under Philippine law, if a person remarries within the 
lifetime of that person's first spouse to a person other than 
that first spouse, the marriage is illegal and void unless: 
(1) the first marriage was annulled or dissolved; or (2) (a) 
the first spouse had been absent for seven consecutive years 
at the time of the second marriage without the spouse present 
having news of the absentee being alive, or (b) if the 
absentee, though he has been absent for less than seven 
years, is generally considered as dead and believed to be so 
by the spouse present at the time of contracting such 
subsequent marriage, or (c) if the absentee is presumed dead 
according to the applicable law.  Civil Code of the 
Philippines, Art. 83.  The marriage so contracted shall be 
valid in any of the three cases until declared null and void 
by a competent court. Id.   

In this case, the Board finds that the preponderance of the 
evidence is against recognizing B. M. as the veteran's spouse 
for VA purposes.  Specifically, the Board finds no 
satisfactory evidence that his marriage to M. G. was 
dissolved by reason of annulment, divorce, or her actual 
death.  The November 1958 separation does not, under VA or 
Philippine law, operate to render the veteran legally free to 
marry.  

The Board acknowledges that the veteran had M. G. declared 
presumptively dead in August 1995.  This determination was 
based, in large part, on the veteran's representations that 
M. G. had been absent for many years without explanation.  
These representations directly conflict with the information 
gleaned from the November 1958 joint petition for separation, 
i.e., that the veteran and M. G. mutually agreed to the 
separation, that they amicably divided their property, and 
that M. G. was present for signing the petition.  Based on 
this evidence, the Board cannot conclude that the August 1995 
declaration of presumptive death is an adequate basis for 
findings the veteran's marriage to B. M. valid for VA 
purposes.         

Moreover, it is emphasized that the proceeding to declare M. 
G. presumptively dead occurred more than two years after the 
veteran's marriage to B. M. in May 1993.  Therefore, even if 
the legal proceeding would have rendered the veteran legally 
free to marry, there is no support for the implied assertion 
that such proceeding would have the retroactive effect of 
validating a marriage solemnized two years earlier.  

Accordingly, the Board finds that the preponderance of the 
evidence is against recognizing B. M. as the veteran's spouse 
for VA purposes.  38 U.S.C.A. § 103(c); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 144 Stat. 2096, 
___ (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.1(j), 3.50, 3.205.  Therefore, the 
appeal is denied.  


ORDER

The appeal is denied. 



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 6 -


